Citation Nr: 1749794	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  96-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, including kidney stones, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for a blood disorder, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to November 1981 and from November 1990 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A rating decision dated in December 1993, in pertinent part, denied service connection for radiation exposure.  

In a rating decision dated in November 1995, the RO, in relevant part, denied service connection for enlarged prostate and kidney disability as a result of ionizing chemicals.  Furthermore, the RO found the claims of service connection for fatigue secondary to anti-nerve gas pills and service connection for a blood disorder secondary to radiation exposure were not well grounded.  

In a rating decision dated in March 2003, the RO, in pertinent part, denied entitlement to a TDIU.  

The Veteran testified before a Hearing Officer in September 1996 and June 1997.  The transcripts have been reviewed and associated with the claims file.  

These matters were before the Board in October 2003, at which time they were remanded for the RO to provide notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  

These matters were again before the Board in December 2005, at which time they were remanded for the RO to issue a Supplemental Statement of the Case (SSOC).  

Subsequently, these matters were before the Board in January 2015, at which time they were remanded for additional evidentiary development, including conducting VA examinations and obtaining additional VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection

In the January 2015 remand instructions, the Board ordered the AOJ to obtain all outstanding records, including reports associated with the Veteran's treatment at the Boston VA Medical Center on March 6, 1992, and the Nuclear Medicine Clinic on December 7 to 8, 1993.  If the AOJ was unable to obtain the records, it was instructed to: (1) notify the claimant of the specific records that it was unable to obtain; (2) explain the efforts VA has made to obtain the evidence; (3) describe any further action it would take with respect to the claim; and (4) provide the Veteran with an opportunity to respond.  

The AOJ requested the records from the Boston VA Medical Center and received a response in September 2016 indicating that the facility was unable to locate medical records for the Veteran dated from 1992 to 2016.  This communication was listed among the evidence listed in a June 2017 supplemental statement of the case; however, the content of the communication (i.e., the unsuccessful records search) was not described.  Thus, the AOJ failed to notify the Veteran of this negative response and provide him with an opportunity to respond.  

Accordingly, the claims of service connection for kidney disorder, enlarged prostate, blood disorder, and fatigue must be remanded in order to comply with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, pursuant to the remand instructions, VA examinations were performed in October 2016.  At that time, the examiner assessed the Veteran with benign prostatic hypertrophy and hydronephrosis on the right side and opined that they were not related to exposure to environmental hazards.  However, the examiner failed to provide an opinion as to whether the diagnoses were otherwise related to the Veteran's period of active service.  Accordingly, addendum opinions must be obtained on remand.  

TDIU

In February 2001, the Veteran submitted a VA Form 21-8940 in connection with his claim of entitlement to a TDIU.  He indicated that he last worked full time in May 1998.  

After a review of the file, the Board finds that during a VA examination in July 2012, the Veteran reported that he worked as a forklift driver for the prior four years.  Furthermore, during a VA examination in May 2017, the Veteran indicated that he worked as a material handler for the federal government until he was laid off but obtained employment with the Department of Homeland Security in 2015, where he was still employed.  The Board finds that a remand is necessary in order for the Veteran to submit an updated VA Form 21-8940 in order to clarify his employment status throughout the time period of this appeal.  

Moreover, in the January 2015 remand instructions, the Board requested the AOJ to obtain a VA social and industrial survey in order to accurately determine the impact of the Veteran's service connected disabilities on his ability to obtain and retain substantially gainful employment.  To date, this has not been performed.  If the AOJ finds that the Veteran has not been substantially gainfully employed throughout the pertinent time period of this appeal, the Board finds that a VA social and industrial survey is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  (a) Inform the Veteran that the records at the Boston VA Medical Center from 1992 to 2016 are not available; (b) explain the efforts that VA has made to obtain that evidence; (c) describe any further action the VA will take with respect to the claim; and (d) provide the Veteran with a reasonable opportunity to respond.  

2.  Forward the claims file, including a copy of this remand, to the October 2016 examiner for an addendum opinion as to the etiology of the Veteran's prostate and kidney disabilities.  (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  

The examiner should opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diagnoses of prostatic hypertrophy, kidney stones, and/or hydronephrosis on the right side had its onset in and/or is otherwise etiologically related to his period of active service, including exposure to depleted uranium in the Persian Gulf.  

The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent medical history and such review should be noted in the examination report.  

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

3.  Provide the Veteran with a VA Form 21-8940 in connection with his claim of entitlement to a TDIU and request that he provide dates of his employment from June 1998 to the present.  

4.  If in response to number 3, the Veteran indicates that he has not been substantially gainfully employed throughout the time period of this appeal, schedule him for a VA social and industrial survey in order to accurately determine the impact of his service connected disabilities alone on his ability to obtain and retain substantially gainful employment.  The examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service connected disabilities, and the impact of those disabilities on his employability.  
The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent medical history and such review should be noted in the examination report.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


